Citation Nr: 1421820	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed residuals of a head injury.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the Veteran's April 2014 Written Brief Presentation to the Board, the Veteran's representative raises the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to the non-steroidal anti-inflammatories (NSAIDS) taken for his service-connected conditions; and entitlement to service connection for hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2013 remand directives, the Veteran was scheduled for VA examinations to address the current nature and likely etiology of the claimed head injury residuals, and to address the issue of unemployability.  The examinations were scheduled for June 2013, but the record indicates that the Veteran failed to report to the examinations scheduled at the Wilkes-Barre VA Medical Center.  

The record reveals, however, that the Veteran moved to Florida, presumably before the RO provided notice of the scheduled examinations at his old address in New Jersey.  

The Florida address is of record, yet it does not appear that the Appeals Management Center (AMC) of the AOJ is aware of the move as they continue to send correspondence to the Veteran at his old New Jersey address.  

A review of the Veteran's electronic file shows that the Veteran underwent a VA knee examination at the West Palm Beach VAMC in March 2014, but no examination for the brain was scheduled at that location.  As such, the case must be remanded for the RO/AMC to schedule the Veteran for a VA examination to address the current nature and likely etiology of the claimed head injury residuals, and to address the issue of unemployability.  The Veteran must be notified of the place and time of the examinations at his most recent address of record, in Florida.  (To obtain the Veteran's current address of record, see May 2014 VA Notification Letter to the Veteran regarding eligibility to apply for a clothing allowance located in the Veteran's electronic record.)  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran's representative has argued that there has been an open and pending appeal of the denial of service connection for a right knee disability since 1978.  The Board agrees.  

The RO issued a rating decision in April 1965 granting service connection for a left knee disability.  A noncompensable rating was assigned.  In September 1978, the Veteran requested reevaluation for his service-connected disability "which was injury to both knees."  In a September 1978 rating decision, the RO denied an increased rating for the service-connected left knee disability and denied service connection for a right knee disability.  In October 1978, the Veteran expressed disagreement with the September 1978 rating decision, asserting "discrepancies" with regard to the denial of service connection for the right knee disability and the denial of an increased rating for the service-connected left knee disability.  

Instead of accepting the Veteran's October 1978 correspondence as a Notice of Disagreement (NOD) with the prior rating decision, the RO reconsidered the Veteran's claims of service connection for a right knee disability and an increased rating for the service-connected left knee disability by issuing another rating decision in July 1979 that increased the noncompensable rating to 10 percent for the service-connected left knee disability but which continued the denial of service connection for a right knee disability.  

In a February 1980 statement, the Veteran claimed service connection for a right leg disability secondary to the service-connected left knee disability and claimed that his service-connected left knee disability had worsened.  In a May 1980 rating decision, the previous denial of service connection for a right knee disability was confirmed and continued and an increased rating for the service-connected left knee disability was denied.  In an August 1980 correspondence, the Veteran specifically disagreed with the May 1980 denial of his claims, referring to his disabilities (pleural).  In response, however, the RO only addressed the left knee in its statement of the case (SOC).  

In essence, the Veteran disagreed with the denial of service connection for a right knee disability by timely submitting a NOD following both the September 1978 rating decision and the May 1980 rating decision.  The RO, however, failed to recognize the Veteran's disagreements with respect to his right knee claim even though the Veteran (1) specifically identified discrepancies with regard to the right knee in the September 1978 rating decision; and, (2) referred to "disabilities" (and did not distinguish between the right knee and the left knee) in his August 1980 statement.  

Construed liberally, the RO should have issued an SOC addressing both knees, particularly in light of the Veteran's earlier disagreement in October 1978.  

As such, the RO is now required to send the Veteran a statement of the case as to this issue of service connection for a right knee disability in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). Expedited handling is requested.)

1.  Obtain relevant VA treatment records from the West Palm Beach Medical Center or other VA facility at which the Veteran has been treated since February 2011; and, with appropriate authorization from the Veteran, obtain any private medical records identified by the Veteran as pertinent to his claims.  When contacting the Veteran ensure that correspondence is sent to his proper current address in Florida.  

2.  Following the completion of the development above to the extent possible, schedule the Veteran for a VA examination by a physician who is capable of rendering an opinion as to the existence and likely etiology of any head injury residuals, and the functional impairment caused by the Veteran's service-connected disabilities as they affect work-related tasks.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the claims folder and any relevant electronic VA treatment records, the examiner should respond to the following: 

Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50 percent probability) that a disability claimed as residuals of head trauma arose during service or is etiologically related to the Veteran's service, to include the Veteran's October 1963 treatment for a head injury.  The examiner must provide the reasoning for the opinions rendered.

If the examiner is unable to offer an opinion without resorting to speculation, it is essential that the examiner provide the reasons why an opinion could not be provided.

Upon review of the claims file, including especially the March 2014 joints examination, the examiner should determine and provide a detailed opinion as to the functional impairment caused by the Veteran's service-connected disabilities as they affect work-related tasks.  

The examiner must provide a detailed rationale for the opinion proffered.  If the examiner cannot provide the requested opinion without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

3.  Provide the Veteran with a Statement of the Case as to the issue of service connection for a right knee disability, to include as secondary to the service-connected left knee disability in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  

4.  Upon completion of the above, and any other development deemed necessary, readjudicate the issue on appeal of entitlement to service connection for residuals of a head injury.  Then, if the Veteran perfects his appeal as to the TDIU matter by submitting a timely and adequate substantive appeal, the RO should re-adjudicate the TDIU claim.  If all of the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

